Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleich et al. 20060255205 in view of Chapman 4979876 or Ruddy 7770857.

Referring to figures la, lb, 2a and 2b, along with paragraphs 6 and 14, Gleich discloses a pusher type aircraft wherein propeller blades (4a) are mounted via cardan joints (24a) to allow forward folding against the fuselage (1) of aircraft (21).  Said aircraft being presented in a small or compact configuration (paragraphs 2-3) and is designed with a volume-limiting storage application (figs lb, 2b, 3b).  Further, deployable components (paragraph 16), such as wings (23) and props (4a) are inherently deployed via wind and centrifugal force.


See also the references cited 3/17/20 by the Examiner showing various locking mechanisms for aircraft that operate similarly to those of the claimed invention.


Allowable Subject Matter
Claims 7-20 are allowed.


Note: claim 21 remains withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914.  The examiner can normally be reached on normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644